DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third membrane and fourth membrane of claims 9, 19 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner as to what the third and fourth signal components are. Do the first microphone signal and second microphone signal each consist of the first, second, third and fourth component? And based on the claim language the output is generated based on the destructive superimposition of the third component of the first microphone signal and the fourth component of the second microphone signal, yet there is no teaching as to how each microphone signal is randomly broken down into a first, second, third and fourth component and what each component encompasses. It is unclear as to why the third 
Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duraffourg US 20190257796.
([0057]), comprising: a hermetically sealed housing filled with a reference gas (Figure 1, #110; [0062])); a first membrane arranged inside the housing (Figure 1, #121; [0083]); and a second membrane arranged inside the housing (Figure 1, #122; [0074]); ; wherein the first membrane comprises a first main surface configured to receive sound waves from the reference gas and a second main surface opposite to the first main surface, wherein the second membrane comprises a third main surface configured to receive sound waves from the reference gas and a fourth main surface opposite to the third main surface, wherein the first membrane and the second membrane are oriented such that a first direction pointing from the first main surface to the second main surface is opposite to a second direction pointing from the third main surface to the fourth main surface (Figure 1, #121 and #122 face one another and each have 2 surfaces, therefore the first, second, third and fourth main surfaces exist on the 2 membranes).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duraffourg US 20190257796.
As to claim 18, Duraffourg teaches “wherein a distance between the first membrane and the second membrane is less than two times a diameter of one of the first membrane or second membrane ([0074] teaches a distance between the mirrors).”
It would have been obvious to one of ordinary skill in the  before the filing of the invention to adjust the distance between the membranes as claimed to optimize the performance of the sensor. The prior art teaches that they are spaced by a distance and the distance can be adjusted, as seen in Figure 2A. Therefore this encompasses the claimed distance.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duraffourg US 20190257796 in view of Zhang US 20060199260.
As to claim 19, Duraffourg teaches the vertical orientation of the multiple membranes in Figure 1, but does not teach a third or fourth membrane.
Zhang teaches “a third membrane arranged inside the housing; and a fourth membrane arranged inside the housing, wherein the first membrane, the second membrane, the third membrane, and the fourth membrane are oriented such that a first virtual straight line connecting centers of the first membrane and the second membrane exhibit a different spatial orientation than a second virtual straight line connecting centers of the third membrane and the fourth membrane ([0102] teaches multiple membranes meaning that one could include a third and fourth membrane).”
It would have been obvious to one of ordinary skill in the before the filing of the invention to combine the teachings of Zhang with Duraffourg. Duraffourg already teaches the criticality of the positioning of the membranes and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977)). Doing so would optimize the performance of the sensor.

As to claim 20, Duraffourg teaches the vertical orientation of the multiple membranes in Figure 1 and that each membrane has 2 main surfaces, but does not teach a third or fourth membrane.
Zhang teaches “wherein the third membrane comprises a fifth main surface configured to receive sound waves from the reference gas and a sixth main surface opposite to the fifth main surface, wherein the fourth membrane comprises a seventh main surface configured to receive sound waves from the reference gas and an eighth main surface opposite to the seventh main surface, wherein the third membrane and the fourth membrane are oriented such that a third direction pointing from the fifth main surface to the sixth main surface is opposite to a fourth direction pointing from the seventh main surface to the eighth main surface ([0102] teaches multiple membranes meaning that one could include a third and fourth membrane and each of those membranes would have another 2 main surfaces. Between the membranes taught by Duraffourg and Zhang, the combination could have 8 main surfaces).”
It would have been obvious to one of ordinary skill in the before the filing of the invention to combine the teachings of Zhang with Duraffourg. Duraffourg already teaches the criticality of the positioning of the membranes and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977)). Doing so would optimize the performance of the sensor.

Conclusion
	Claims 1-16 do not have any prior art rejections due them being unclear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863